Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species C (claims 1-8, 11-20) in the reply filed on 7/6/2022 is acknowledged.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/6/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (KR20090047251A).
Regarding claims 1 and 11, Park et al. teaches an apparatus for treating a substrate (see abstract), the apparatus comprising a housing 510/520 having a process space therein a support unit 515/525 configured to support the substrate in the housing 510/520; a nozzle 610/620 configured to dispense a treatment liquid onto the substrate supported on the support unit 515/525; and a liquid supply unit configured to supply the treatment liquid to the nozzle 610/620, wherein the liquid supply unit includes: a container (see storage tank associated with 200 as described in page 2 of the translation) having a storage space in which the treatment liquid is capable of being stored; a liquid supply tube 320, 330 configured to cause the treatment liquid to flow from the container to the nozzle 610/620; and a microwave applying member 400 installed in the liquid supply tube 320, 330 (reads on claim 11) and configured to apply microwaves to the treatment liquid before the treatment liquid is supplied to the nozzle 610/620 (see figures 1-3 and pages 2-3 of the translation). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR20090047251A).
Regarding claim 17, Park et al. teaches an apparatus for treating a substrate (see abstract), the apparatus comprising a housing 510/520 having a process space therein a support unit 515/525 configured to support the substrate in the housing 510/520; a nozzle 610/620 configured to dispense a treatment liquid onto the substrate supported on the support unit 515/525; and a liquid supply unit configured to supply the treatment liquid to the nozzle 610/620, wherein the liquid supply unit includes: a container (see storage tank associated with 200 as described in page 2 of the translation) having a storage space in which the treatment liquid is capable of being stored; a liquid supply tube 320, 330 configured to cause the treatment liquid to flow from the container to the nozzle 610/620; and a microwave applying member 400 configured to apply microwaves to the treatment liquid before the treatment liquid is supplied to the nozzle 610/620 (see figures 1-3 and pages 2-3 of the translation). While Park et al. does not explicitly teach that the impurities in the treatment liquid are coagulated by the microwave treatment, whether or not the impurities coagulate upon treatment by the microwave depends on the particular characteristics of the treatment liquid. The choice of treatment liquid is a matter of intended use and it has been determined that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, it has been determined that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
Regarding claims 12 and 18, Park et al. teaches the limitations of claims 1 and 17. Park et al. does not explicitly teach a second microwave applying member. However, since Park et al. teaches in pages 2-3 of the translation that a microwave applying member 400 may be utilized in order to provide a heating effect to the treatment liquid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a second microwave applying member may be included to provide further heating capacity for the treatment liquid. Furthermore, it has been determined that the duplication of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Since Park et al. teaches in pages 1 and 3 of the translation that the output of the microwave applying member may be controlled as desired, it is readily apparent that the second microwave applying member in the modified system would be capable of providing a lower output than the first microwave applying member.
Regarding claim 20, Park et al. teaches the limitations of claim 18. Park et al. does not teach that the microwave applying member is provided adjacent to the nozzle. However, since Park et al. teaches in pages 2-3 of the translation that the microwave applying member 400 may be provided in order to provide a heating effect to the treatment liquid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the second microwave applying member may be provided adjacent to the nozzle in order to heat the treatment liquid immediately before supply to the nozzle. Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claims 2-8, 13-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR20090047251A) as applied to claims 1 and 18 and further in view of Karasawa (US6221167B1).
Regarding claim 2, Park et al. teaches the limitations of claim 1. Park et al. does not teach a filter. Karasawa teaches a substrate treatment apparatus (see abstract) and a filter 7 for filtering the treatment liquid (see figure 1 and column 1, lines 27-30). Since both Park et al. and Karasawa teach substrate treatment apparatuses with treatment liquid supply  lines it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a filter may be used in the system by Park et al. so as to filter the treatment liquid, as shown to be known and conventional by Karasawa.
Regarding claims 3 and 7, Park et al. and Karasawa together teach the limitations of claim 2. Park et al. does not explicitly teach the particular placement of the filter relative to the microwave applying member. However, since the combined teachings of Park et al. and Karasawa teach that filter and microwave applying members may be disposed on the liquid supply tube in order to provide filtration and heating of the treatment liquid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the microwave applying member may be disposed upstream of the filter in order to heat the treatment liquid before filtering it (reads on claim 3) or downstream of the filter in order to heat the filtered treatment liquid (reads on claim 7). Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 8, Park et al. and Karasawa together teach the limitations of claim 7. Park et al. does not teach that the microwave applying member is provided adjacent to the nozzle. However, since Park et al. teaches in pages 2-3 of the translation that the microwave applying member 400 may be provided in order to provide a heating effect to the treatment liquid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the second microwave applying member may be provided adjacent to the nozzle in order to heat the treatment liquid immediately before supply to the nozzle. Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claims 13 and 19, Park et al. teaches the limitations of claims 12 and 18. Park et al. does not teach a filter. Karasawa teaches a substrate treatment apparatus (see abstract) and a filter 7 for filtering the treatment liquid (see figure 1 and column 1, lines 27-30). Since both Park et al. and Karasawa teach substrate treatment apparatuses with treatment liquid supply  lines it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a filter may be used in the system by Park et al. so as to filter the treatment liquid, as shown to be known and conventional by Karasawa. Park et al. does not explicitly teach the particular placement of the filter relative to the microwave applying member. However, since the combined teachings of Park et al. and Karasawa teach that filter and microwave applying members may be disposed on the liquid supply tube in order to provide filtration and heating of the treatment liquid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the filter may be disposed in between the first and second microwave applying members in order to filter the heated treatment liquid before reheating it. Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claims 4 and 14, Park et al. and Karasawa together teach the limitations of claims 2 and 13. Park et al. teaches in figure 1 and pages 2-3 of the translation that a valve 115/125/340 may be disposed upstream of the microwave applying member 400 so as to control the flow of treatment liquid thereto. Park et al. does not teach that the filter is disposed downstream of the valve. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a valve may be disposed upstream of the filter so as to control the flow of treatment liquid thereto. Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claims 5 and 15, Park et al. and Karasawa together teach the limitations of claims 2 and 13. Park et al. does not explicitly teach a pump. Karasawa teaches a pump 18/25 disposed upstream of the filter 7 and microwave applying member 20 so as to direct the treatment liquid thereto (see figure 1 and column 3, lines 46-49, column 4, lines 1-3). Since both Park et al. and Karasawa teach substrate treatment apparatuses it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the modified system by Park et al. may include a pump provided upstream of the filter and microwave applying members so as to direct the treatment liquid thereto, as shown to be known and conventional by Karasawa.
Regarding claims 6 and 16, Park et al. and Karasawa together teach the limitations of claims 2 and 13. Park et al. teaches in figure 1 and pages 2-3 of the translation that a flowmeter 117/127/350 may be installed upstream of the microwave applying member 400 so as to measure the flow of treatment liquid thereto. Park et al. does not teach that the filter is disposed upstream of the filter. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the flow meter may be disposed upstream of the filter of the modified system so as to measure the flow of treatment liquid thereto. Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711